DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s):
Regarding Claim 9: The “cathode layer”.
Regarding Claim 16: The “first mask” and the “second mask”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY PANEL HAVING THIN FILM ENCAPSULATION LAYER INCLUDING NANOTUBE LAYER.

Claim Objections
Claims 2-5 are objected to because of the following informalities:  
Regarding Claims 2-5:
Where lacking, amend each iteration of “the nanotubes” to instead recite “the plurality of nanotubes”, to be consistent with the antecedent in Claim 2, Line 2.

Regarding Claim 2:
In Line 2: Before “array”, delete the suspected typographical error “a”.
Insert ---an---.
In Line 5: Before “end of each”, delete suspected typographical error “other”. 
Insert ---another---.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 9:
The limitation “wherein a cathode layer in the OLED device layer is made of material having a low work function” [emphasis examiner’s] renders the claim indefinite because the term “low” is a relative term which renders the claim indefinite.  The term “”” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding the use of relative terminology in claim language, the MPEP § 2173.05(b) states:
	Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification…Claim language employing terms of degree has long been found definite where it provided enough certainty to one of skill in the art when read in the context of the invention…Thus, when a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree… If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).
In the instant case, applicant’s disclosure not only fails to provide any standard by which to assess a “low” work function, but also neglects to provide any examples of a “low work function” material.  Furthermore, applicant has not proffered (and the examiner is unaware of) any evidence to support the notion that there exists an art-recognized standard by which one of ordinary skill may assess the scope of a “low” work function.  Therefore, absent any meaningful standard for measuring the degrees intended by the relative term, one of ordinary skill in the art cannot reasonably determine the scope of the invention.  Consequently, Claim 9 is rejected for being indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, & 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Pub. CN108470757A to Luo et al. (from hereinafter Luo; all citations thereto address the attached English language translation).
-Regarding Claim 1, Luo teaches a display panel (Figs. 1-4; e.g. see Figs. 2-3 reproduced below for convenience) comprising:
a base substrate (e.g. “substrate base plate” 10), an organic light emitting diode (OLED) device layer (e.g. “light emitting unit” 20), and a thin film encapsulation layer (e.g. “packaging unit” 30), all of which sequentially stacked and disposed;
wherein the thin film encapsulation layer (30) includes a first inorganic encapsulation layer (e.g. “first inorganic film” 301), an organic encapsulation layer (e.g. “nano-composite film layer” 303), and a second inorganic encapsulation layer (e.g. “second inorganic film” 302), all of which are sequentially stacked and disposed; and a contact surface between the first inorganic encapsulation layer (301) and the organic encapsulation layer (303) and/or between the second inorganic encapsulation layer (302) and the organic encapsulation layer (303) is provided with a nanotube layer (e.g. 300; see Lou teaching “for nano-composite film layer 303, which is mainly composed of a spiral tube 300 and organic material. helical nanotubes 300 can be C, ZnO, ZnS and TiO2 one or more materials in general”) extending into the organic encapsulation layer (303).

    PNG
    media_image1.png
    326
    1509
    media_image1.png
    Greyscale


Regarding Claim 2, Luo teaches the display panel as claimed in claim 1, wherein the nanotube layer (300) includes a plurality of nanotubes (300) in an array (as reasonably illustrated by Fig. 3 above), one end of each of the plurality of nanotubes (300) contacts the contact surface between the first inorganic encapsulation layer (301) and the organic encapsulation layer (303), or contacts the contact surface between the second inorganic encapsulation layer (302) and the organic encapsulation layer (303), and another end of each of the plurality of nanotubes (300) extends into the organic encapsulation layer (303).

Regarding Claim 4, Luo teaches the display panel as claimed in claim 2, wherein predetermined angles are defined between the plurality of nanotubes (300) and the first inorganic encapsulation layer (301; see Lou teaching “the first film layer in the spiral tube 300 is vertical or approximately vertical to the substrate base plate 10 direction”) or between the plurality of nanotubes (300) and the second inorganic encapsulation layer (302), and inclined directions of the plurality of nanotubes (300) are the same or different.

Regarding Claim 5, Luo teaches the display panel as claimed in claim 4, wherein the predetermined angles between the plurality of nanotubes (300) and the first inorganic encapsulation layer (301) range from 0 degree to 180 degrees (see again Lou teaching “the first film layer in the spiral tube 300 is vertical or approximately vertical to the substrate base plate 10 direction”).

Regarding Claim 6, Luo teaches the display panel as claimed in claim 1, wherein material of the first inorganic encapsulation layer (301), the second inorganic encapsulation layer (302) or the nanotube layer (300) is selected from the group consisting of silicon nitride, silicon oxynitride, silicon oxide, nitrogen silicon carbide, zinc oxide and aluminum oxide (see Lou teaching “first inorganic film 301 and the second inorganic film 302, generally made of SiNx, SiO2, SiC, Al2O3, ZnS, ZnO and other materials”); and
material of the organic encapsulation layer (303) is selected from the group consisting of acrylic, epoxy, polyimide and silicone (see Lou teaching “organic material [of 303] is generally composed of monomer organic body… made of PET (polyethylene terephthalate). PEN (polyethylene naphthalate), PI (polyimide), PVC (polyvinyl chloride), PTFE (polytetrafluoroethylene)…”).

Regarding Claim 7, Luo teaches the display panel as claimed in claim 1, wherein the nanotube layer (300) formed on the contact surface between the first inorganic encapsulation layer (301); and
the nanotube layer (300) formed on the contact surface between the organic encapsulation layer (303) and the second inorganic encapsulation layer (302) is manufactured by nanoimprinting.
Finally, regarding Claim 7, the following limitations makes this a product-by-process claim:
“the organic encapsulation layer is manufactured by chemical vapor deposition”, and
“the nanotube layer… is manufactured by nanoimprinting”
Regarding product-by-process limitations, the MPEP § 2113 states: 
“Even though product -by[-] process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process… [and] [b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.”  
Also, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  Note that Applicant has the burden of proof in such cases, as the MPEP sections cited above make clear.  
In the instant case, the prior art Lou teaches the structure of Claim 7.  Furthermore, the record does not indicate that the process limitations of “chemical vapor deposition” and “nanoimprinting” in Claim 7 impart distinctive structural characteristics to the final product.  Therefore, this product-by-process limitation of Claim 7 fails to patentably distinguish applicant’s invention over prior art Lou.

Regarding Claim 8, Luo teaches the display panel as claimed in claim 1, wherein the base substrate (10) is a flexible substrate (see Lou teaching “flexible display”) or a rigid substrate.

Regarding Claim 13, Luo teaches a display device comprising the display panel as claimed in claim 1 (see Lou teaching “[e]mbodiments of the present invention provide a display device and packaging method thereof, the display device, which can reduce water invasion rate of the display device and improve the sealing effect of the display device”).

Regarding Claim 14, Luo teaches a method for manufacturing a display panel (see again Figs. 1-4), comprising:
step S10 of providing a base substrate (10);
step S20 of depositing an OLED device layer (20) on a side (e.g. top side of 10) of the base substrate (10);
step S30 of depositing a first inorganic encapsulation layer (301) on a side (e.g. top side of 20) of the OLED device layer (20) facing away from the base substrate (10) by using silicon nitride, silicon oxynitride, silicon oxide, silicon oxynitride, zinc oxide or aluminum oxide material (see Lou teaching “first inorganic film 301 and the second inorganic film 302, generally made of SiNx, SiO2, SiC, Al2O3, ZnS, ZnO and other materials”);
step S40 of sequentially forming an organic encapsulation layer (303), a nanotube layer (300), and a second inorganic encapsulation layer (302) on a side (e.g. top side of 301) of the first inorganic encapsulation layer (301) facing away from the OLED device layer (20), wherein the nanotube layer (300) is disposed on a contact surface between the first inorganic encapsulation layer (301) and the organic encapsulation layer (303) and/or between the second inorganic encapsulation layer (302) and the organic encapsulation layer (303), and the nanotube layer (300) extends into the organic encapsulation layer (303).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo.
Regarding Claim 3, Luo teaches the display panel as claimed in claim 2.
Although Luo may not explicitly teach that a length of the plurality of nanotubes (300) is smaller than a thickness of the organic encapsulation layer (303), Luo explains that nanotube length is an optimizable parameter that one skilled in the art would obviously adjust to achieve the desired bonding strength of the encapsulation layer (see Luo teaching “the second inorganic film layer along the direction vertical to the lining substrate overlapping (i.e. the helical nanotube nano-composite film layer at the top part extends in the second inorganic film layer). because the spiral tube has large strength, so that the bonded film layer more firm, so as to reduce the probability of film layer is stripped”).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the plurality of nanotubes (300) of Luo having the relative thickness claimed, because Luo demonstrates that nanotube layer shape may be conventionally modified to optimize the strength of the encapsulation layer.
Finally, it would have been obvious to one of ordinary skill in the art to modify the relative proportions as claimed, because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 IV).  Therefore, the modification of the relative proportions of the nanotubes and organic encapsulation layer of Luo is similarly obvious because the record does not indicate that such a modification would substantially alter the device's performance.
 
Regarding Claim 9 (as best understood), Luo teaches the display panel as claimed in claim 1.
Although Luo may not teach “wherein a cathode layer in the OLED device layer (20) is made of material having a low work function”, the examiner hereby takes Official notice and asserts that the limitation of “a cathode layer in an OLED device layer is made of material having a low work function” is so well-known, or of such common knowledge in the art that it is capable of instant and unquestionable demonstration as being well-known. (See MPEP § 2144.03)
Claims 10-12 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of U.S. Pre-Grant Pub. 2011/0132449 to Ramadas et al. (from hereinafter Ramadas).
Regarding Claim 10, Luo teaches the display panel as claimed in claim 1.
Luo may not explicitly teach that the nanotube layer (300) is in a shape of a rectangle, a circle, a rectangular ring, or a circular ring having a plurality of small circular holes.
Ramadas does teach a similar display panel (e.g. Figs. 1-4 & 12A-F; see Figs. 12D-F reproduced below for convenience) comprising an analogous nanotube layer (e.g. “nanostructured layer” 121; see ¶ [0016, 20, & 77-81] and Claims 71-72) that is in a shape of a rectangle (at least in cross-section, as illustrated by Figs. 2-4 & 12D-F), a circle, a rectangular ring, or a circular ring having a plurality of small circular holes.
Ramadas further teaches that the shape of their disclosed encapsulation layer is an obvious modification so long as it conforms to the shape of the “reactive component”/OLED (see ¶ [0034-37]).

    PNG
    media_image2.png
    504
    1621
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the nanotube layer (300) of Luo having a specific shape as claimed, because Ramadas demonstrates that nanotube layer shape may be conventionally modified to conform to the shape of the OLED for better device protection (see Ramadas ¶ [0034-37]). 
Finally, the claimed shape would have been obvious because Ramadas demonstrates that this nanotube layer configuration is an art-recognized equivalent for the same purpose of sealing an OLED display device (see MPEP § 2144.06).

Regarding Claim 11, Luo and Ramadas teach the display panel as claimed in claim 1, wherein the first inorganic encapsulation layer (Luo 301) and the second inorganic encapsulation layer (Luo 302) are doped with a certain amount of metal nanoparticles (see Ramadas ¶ [0027-31] teaching that metal nanoparticles provide the obvious benefits of absorbing UV light as well as moisture and other contaminants).

Regarding Claim 12, Luo and Ramadas teach the display panel as claimed in claim 11, wherein the metal nanoparticles are selected from the group consisting of copper, aluminum, barium, magnesium, platinum, silver or lead (e.g. see Ramadas teaching “inert nanoparticles”; see ¶ [0017-19] and Claims 65 & 90).

Regarding Claim 15, Luo and Ramadas teach the method for manufacturing the display panel as claimed in claim 14, wherein the nanotube layer (Luo 300) is formed on the contact surface between the first inorganic encapsulation layer (Luo 301) and the organic encapsulation layer (Luo 303) by chemical vapor deposition (i.e. CVD; see Ramadas ¶ [0098-99] teaching “CVD” as one of multiple art-recognized equivalent methods of layer deposition in an OLED display; see also MPEP § 2144.06), or formed on the contact surface between the organic encapsulation layer (Luo 303) and the second inorganic encapsulation layer (Luo 302) by nanoimprinting (see Ramadas ¶ [0113] teaching “imprinting” as one of multiple art-recognized equivalent methods of layer deposition in an OLED display; see also MPEP § 2144.06),
or a first layer of the nanotube layer (Luo 300; e.g. the “first layer” comprises a plurality of nanotubes 300 which contact layer 301, as illustrated in Fig. 3) is formed on the contact surface between the first inorganic encapsulation layer (Luo 301) and the organic encapsulation layer (Luo 303) by chemical vapor deposition (i.e. CVD; see againRamadas ¶ [0098-99] teaching “CVD” as one of multiple art-recognized equivalent methods of layer deposition in an OLED display; see also MPEP § 2144.06), and
then a second layer of the nanotube layer (Luo 300; e.g. the “second layer” comprises a different plurality of nanotubes 300 which contact layer 302, as illustrated in Fig. 3) is formed on the contact surface between the organic encapsulation layer (Luo 303) and the second inorganic encapsulation layer (Luo 302) by nanoimprinting (see again Ramadas ¶ [0113] teaching “imprinting” as one of multiple art-recognized equivalent methods of layer deposition in an OLED display; see also MPEP § 2144.06), wherein the nanotube layer (Luo 300) extends into the organic encapsulation layer (Luo 303).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of U.S. Pre-Grant Pub. 2019/0067639 to Jiang et al. (from hereinafter Jiang).
Regarding Claim 16, Luo teaches the method for manufacturing the display panel as claimed in claim 14. 
Luo may not explicitly teach that the first inorganic encapsulation layer (301), the second inorganic encapsulation layer (302), and the organic encapsulation layer (303) are deposited by using a first mask, the nanotube layer (300) is deposited by using a second mask, and the first mask is different from the second mask.
Jiang does teach a similar method for manufacturing a display panel (e.g. Figs. 9-11, reproduced below for convenience) comprising depositing a first inorganic encapsulation layer (021; see ¶ [0085]) using a first mask, and depositing a nanostructure encapsulation layer (023; see ¶ [0088]) using a second mask.

    PNG
    media_image3.png
    530
    471
    media_image3.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the first inorganic encapsulation layer (301), the second inorganic encapsulation layer (302), and the organic encapsulation layer (303) by using a first mask, and form the nanotube layer (300) by using a second different mask as claimed, because Jiang demonstrates (see again ¶ [0085 & 88]) that this dual-mask deposition method is an art-recognized equivalent process used for the same purpose of depositing barrier encapsulation layers on an OLED display device (see MPEP § 2144.06).
Furthermore, it would have been obvious to one of ordinary skill in the art to deposit the different encapsulation layers of Luo using first and second masks as claimed, because it has been held that applying a known technique (e.g. multi-mask deposition process) to a known device (e.g. OLED display panel) ready for improvement to yield predictable results (e.g. fabrication of protective encapsulation layers) meets the basic requirements for a prima facie case of obviousness (see MPEP § 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892